Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims #1, 3, 4, 5, 7, 9-15, 22-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/21.
Applicant elects Group II, with traverse. The election is made with traverse because claims 2 and 3 have been amended to add the features used to distinguish Group I from Groups II and III. Claims 1-5, 7, 9, and 16-27 should be subject to examination, as claim 1 is generic to claims 2-5, 7, 9, and 16-27.

The Examiner has the considered the Applicants amendment and arguments but maintains the decision for the restriction for the reason that the restricted groups represent different inventions. 

Claims #2, 16-21 will be examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #2, 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Koezuka et al., (U.S. Pub. No, 2015/0187953), hereinafter referred to as " Koezuka”.

Koezuka shows, with respect to claim #2, semiconductor device comprising: a semiconductor layer (fig. #1c, item 106) (paragraph 0079); a first insulating layer (fig. #1c, item 108) (paragraph 0079); a second insulating layer (fig. #1c, item 116); and a first conductive layer (fig. #1c, item 114), wherein the first insulating layer is over the semiconductor layer, wherein the first conductive layer is over the first insulating layer, wherein the second insulating layer is over the semiconductor layer (paragraph 0079), the first insulating layer, and the first conductive layer (paragraph 0079), wherein the semiconductor layer comprises a first (paragraph 0080), wherein the semiconductor layer comprises a metal oxide (fig. #1c, item 106) (paragraph 0112), wherein the second insulating layer comprises more hydrogen than the first insulating layer (paragraph 0016), wherein the second region and the third region comprise a first element, wherein the first element is aluminum and wherein the first element exists in a state of being bonded to oxygen (paragraph 0268). 

Koezuka shows, with respect to claim #16, a device wherein the first insulating layer (fig. #1c, item 108) (paragraph 0079) comprises a fourth region (Fig. A1, item R4) that overlaps with the first conductive layer (Fig. A1, item ) and the first region (Fig. A1, item 114), and a fifth region (Fig. A1, item R5) that overlaps with the second region (Fig. A1, item R2), wherein the fifth region comprises the first element (AlO over item 106), and wherein the first element in the fifth region exists in a state of being bonded to oxygen (paragraph 0268).

Koezuka shows, with respect to claim #17, a device wherein the first insulating layer (fig. #1c, item 108) (paragraph 0079) comprises oxide (paragraph 0131).

Koezuka shows, with respect to claim #18, a device wherein the second insulating layer (fig. #1c, item 116) comprises a nitride (paragraph 0131).

claim #19, a device wherein the first insulating layer (fig. #1c, item 108) comprises a portion projected (Fig. #A1, Region R1) beyond a side surface of the first conductive layer (fig. #1c, item 114), and wherein an end portion of the first conductive layer is located inward from an end portion of the first insulating layer in a plan view (paragraph 0079).

Koezuka shows, with respect to claim #20, a device wherein the second insulating layer (fig. #1c, item 116) is in contact with a top surface and a side surface of the first conductive layer (fig. #1c, item 114), a top surface and a side surface of the first insulating layer first insulating layer (fig. #1c, item 108), and a top surface and a side surface of the third region (paragraph 0079, 0131).

Koezuka shows, with respect to claim #21, a device further comprising: a second conductive layer (fig. #1c, item 112); and a third insulating layer (fig. #1c, item 118), wherein the third insulating layer covers the second conductive layer (paragraph 0079, wherein the semiconductor layer (fig. #14c, item 174a-c) (paragraph 0320) is over the third insulating layer, and wherein the second conductive layer comprises a portion that overlaps with the semiconductor layer (fig. #14c, item 166), the first insulating layer, and the first conductive layer with the third insulating layer therebetween (paragraph 0305, 0321).
[AltContent: textbox (Figure A1)][AltContent: textbox (108)][AltContent: arrow][AltContent: textbox (Region 4: R4)][AltContent: textbox (Region 6: R5)][AltContent: textbox (Region 5 (deposition on top surface); R5)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Region 3: R3)][AltContent: arrow][AltContent: textbox (Region 2: R2)][AltContent: arrow][AltContent: textbox (Region 1:
R1)]                                                                                                                   
    PNG
    media_image1.png
    682
    423
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #3-7, 10, 13, 15-17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (U.S. Pub. No, 2017/0084526), hereinafter referred to as "Lin", and in view of Boyed et al., (U.S. Pat. No. 5,362,669), hereinafter referred to as "Boyed".

Lin substantially shows the claimed invention as shown in the rejection above. 
Lin fails to show, with respect to claim #3 and 13, a method wherein forming the fill layer or layer stack on the isolation region comprises: depositing doped or undoped polysilicon on the isolation region and which conforms to the recess.

claim #3 and 13, a method wherein forming the fill layer or layer stack on the isolation region comprises: depositing doped or undoped polysilicon (fig. #5, item #160) on the isolation region and which conforms to the recess (column #4, line 14-23, 36-40).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3 and 13, a method wherein forming the fill layer or layer stack on the isolation region comprises: depositing doped or undoped polysilicon on the isolation region and which conforms to the recess, into the method of Lin, with the motivation this assist in the protection of the underline layers while polishing is performed, as taught by Boyed.



Lin fails to show, with respect to claim #4, 6, 15, 16 and 17, a method further comprising: after the planarizing, thinning the isolation region outside the recess and removing the dishing prevention layer or layer stack to expose the fill layer or layer stack confined to the recess.

Boyed teaches, with respect to claim #4, 6, 15, 16 and 17, a method further comprising: after the planarizing, thinning the isolation region outside the recess and removing the dishing prevention layer or layer stack to expose the fill layer or layer stack confined to the recess (column #3, line 47-57).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, 6, 15, 16 and 17, a method further comprising: after the planarizing, thinning the isolation region outside the recess and removing the dishing prevention layer or layer stack to expose the fill layer or layer stack confined to the recess, into the method of Lin, with the motivation this assist in the protection of the underline layers while polishing is performed and can be removed to perform further processing steps, as taught by Boyed.

Lin fails to show, with respect to claim #5, 7, 10, 20 and 23, a method wherein forming the one or more electrical contacts to the fill layer or layer stack confined to the recess comprises: forming a dielectric layer over the thinned isolation region and contacting a top surface of the exposed fill layer or layer stack confined to the recess; forming contact openings which extend through the dielectric layer to the fill layer or layer stack confined to the recess; and forming an electrically conductive material on the dielectric layer and which fills the contact openings to make electrical contact with the fill layer or layer stack confined to the recess.


Boyed teaches, with respect to claim #5, 7, 10, 20 and 23, a method wherein forming the one or more electrical contacts to the fill layer or layer stack confined to the recess comprises: forming a dielectric layer (fig. #2, item #48) over the thinned isolation region and contacting a top surface of the exposed fill layer (fig. #2, item #42) or layer stack confined to the recess (column #3, line 26-31); forming contact openings (fig. #7, item #164) which extend through the dielectric layer to the fill layer or layer stack confined to the recess (column #4, line 36-41); and forming an electrically conductive material on the dielectric layer and which fills the contact openings to make electrical contact with the fill layer or layer stack confined to the recess (column #4, line 36-41). (column #3, line 47-57).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, 7, 10, 20 and 23, a method wherein forming the one or more electrical contacts to the fill layer or layer stack confined to the recess comprises: forming a dielectric layer over the thinned isolation region and contacting a top surface of the exposed fill layer or layer stack confined to the recess; forming contact openings which extend through the dielectric layer to the fill layer or layer stack confined to the recess; and forming an electrically conductive material on the dielectric layer and which fills the contact openings to make electrical contact with the fill layer or layer stack confined to the recess, into the method of Lin, with the motivation this assist in the protection of the underline layers while polishing is performed and can be removed to perform further processing steps, as taught by Boyed.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .

/Andre’ Stevenson Sr./
Art Unit 2816
02/08/22

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 11, 2022